United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 Commission file number 001-33106 DOUGLAS EMMETT, INC. (Exact name of registrant as specified in its charter) MARYLAND 20-3073047 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 808 Wilshire Boulevard, Suite 200, Santa Monica, California (Address of principal executive offices) (Zip Code) (310) 255-7700 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 31, 2011 Common Stock, 127,625,185 shares $0.01 par value per share DOUGLAS EMMETT, INC. FORM 10-Q TABLE OF CONTENTS PAGE NO. PART I. FINANCIAL INFORMATION Item 1 Financial Statements 3 Consolidated Balance Sheets as of June 30, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 (unaudited) 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 (unaudited) 5 Notes to Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Quantitative and Qualitative Disclosures About Market Risk 31 Item 4 Controls and Procedures 31 PART II. OTHER INFORMATION Item 1 Legal Proceedings 32 Item 1A Risk Factors 32 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3 Defaults Upon Senior Securities 32 Item 4 Reserved 32 Item 5 Other Information 32 Item 6 Exhibits 33 Signatures 34 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements Douglas Emmett, Inc. Consolidated Balance Sheets (in thousands, except shares and per share data) June 30, 2011 December 31, 2010 (unaudited) Assets Investment in real estate: Land $ $ Buildings and improvements Tenant improvements and lease intangibles Investment in real estate, gross Less: accumulated depreciation ) ) Investment in real estate, net Cash and cash equivalents Tenant receivables, net Deferred rent receivables, net Interest rate contracts Acquired lease intangible assets, net Investment in unconsolidated real estate funds Other assets Total assets $ $ Liabilities Secured notes payable, including loan premium $ $ Accounts payable and accrued expenses Security deposits Acquired lease intangible liabilities, net Interest rate contracts Dividends payable Total liabilities Equity Douglas Emmett, Inc. stockholders' equity: Common Stock, $0.01 par value 750,000,000 authorized, 125,522,893 and 124,131,557 outstanding at June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated other comprehensive income (loss) ) ) Accumulated deficit ) ) Total Douglas Emmett, Inc. stockholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ See notes to consolidated financial statements. 3 Douglas Emmett, Inc. Consolidated Statements of Operations (unaudited and in thousands, except shares and per share data) Three Months Ended June 30, Six Months Ended June 30, Revenues Office rental Rental revenues $ Tenant recoveries Parking and other income Total office revenues Multifamily rental Rental revenues Parking and other income Total multifamily revenues Total revenues Operating Expenses Office expense Multifamily expense General and administrative Depreciation and amortization Total operating expenses Operating income Other income Loss including depreciation, fromunconsolidated real estate funds ) Interest expense ) Acquisition-related expenses - ) - ) Net loss ) Less:Net loss attributable tononcontrolling interests Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss attributable to common stockholders per share – basic and diluted $ ) $ ) $ ) $ ) Dividends declared per common share $ Weighted average shares of common stock outstanding – basic and diluted See notes to consolidated financial statements. 4 Douglas Emmett, Inc. Consolidated Statements of Cash Flows (unaudited and in thousands) Six Months Ended June 30, Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Loss, including depreciation, from unconsolidated real estate funds Depreciation and amortization Net accretion of acquired lease intangibles ) ) Amortization of deferred loan costs Amortization of loan premium ) ) Non-cash market value adjustments on interest rate contracts Non-cash amortization of stock-based compensation Change in working capital components: Tenant receivables Deferred rent receivables ) ) Accounts payable and accrued expenses ) ) Security deposits ) Other Net cash provided by operating activities Investing Activities Capital expenditures and property acquisitions ) ) Contributions to unconsolidated real estate funds ) ) Distributions from unconsolidated real estate funds - Net cash used in investing activities ) ) Financing Activities Proceeds from long-term borrowings - Deferred loan costs ) ) Repayment of borrowings ) - Net change in short-term borrowings - Payment of refundable loan deposit ) - Distributions to noncontrolling interests ) ) Distributions of capital to noncontrolling interests - ) Cash dividends ) ) Investment in taxable REIT subsidiary 10 - Net proceeds from ATM common stock issuances - Net cash (used in) provided by financing activities ) Increase (Decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to consolidated financial statements. 5 Douglas Emmett, Inc. Notes to Consolidated Financial Statements (unaudited and in thousands, except shares and per share data) 1. Overview Organization and Description of Business Douglas Emmett, Inc. is a fully integrated, self-administered and self-managed Real Estate Investment Trust (REIT).The terms “us,” “we” and “our” as used in these financial statements refer to Douglas Emmett, Inc. and its subsidiaries.Through our interest in Douglas Emmett Properties, LP (our operating partnership) and its subsidiaries, as well as our investment in our unconsolidated real estate funds (Funds), we own or partially own, manage, lease, acquire and develop real estate, consisting primarily of office and multifamily properties.As of June 30, 2011, we own a consolidated portfolio of 50 office properties (including ancillary retail space) and nine multifamily properties, as well as the fee interests in two parcels of land subject to ground leases.Alongside our consolidated portfolio, we also manage and own equity interests in unconsolidated Funds that, at June 30, 2011, owned eight additional office properties, for a combined 58 office properties in our total portfolio.All of these properties are located in Los Angeles County, California and Honolulu, Hawaii. We are one of the largest owners and operators of high-quality office and multifamily properties in Los Angeles County, California and in Honolulu, Hawaii.Our presence in Los Angeles and Honolulu is the result of a consistent and focused strategy of identifying submarkets that are supply constrained, have high barriers to entry and typically exhibit strong economic characteristics such as population and job growth and a diverse economic base.In our office portfolio, we focus primarily on owning and acquiring a substantial share of top-tier office properties within submarkets located near high-end executive housing and key lifestyle amenities.In our multifamily portfolio, we focus primarily on owning and acquiring select properties at premier locations within these same submarkets.Our properties are concentrated in nine premier Los Angeles County submarkets—Brentwood, Olympic Corridor, Century City, Santa Monica, Beverly Hills, Westwood, Sherman Oaks/Encino, Warner Center/Woodland Hills and Burbank—as well as in Honolulu, Hawaii. Basis of Presentation The accompanying consolidated financial statements as of June 30, 2011 and December 31, 2010 and for the three and six months ended June 30, 2011 and 2010 are the consolidated financial statements of Douglas Emmett, Inc. and our subsidiaries, including our operating partnership.All significant intercompany balances and transactions have been eliminated in our consolidated financial statements. The accompanying unaudited interim financial statements have been prepared pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (SEC).Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States (GAAP) may have been condensed or omitted pursuant to SEC rules and regulations, although we believe that the disclosures are adequate to make their presentation not misleading.The accompanying unaudited financial statements include, in our opinion, all adjustments, consisting of normal recurring adjustments, necessary to present fairly the financial information set forth therein.The results of operations for the interim periods are not necessarily indicative of the results that may be expected for the year ended December 31, 2011.The interim financial statements should be read in conjunction with the consolidated financial statements in our 2010 Annual Report on Form 10-K and the notes thereto.Any reference to the number of properties and square footage are unaudited and outside the scope of our independent registered public accounting firm’s review of our financial statements in accordance with the standards of the United States Public Company Accounting Oversight Board. The preparation of financial statements in conformity with GAAP requires us to make certain estimates and assumptions, including, for example, with respect to the allocation of the purchase price of acquisitions among land, buildings, improvements, equipment and any related intangible assets and liabilities.These estimates and assumptions are subjective and affect the reported amounts in the consolidated financial statements and accompanying notes.Actual results could differ materially from those estimates. 6 Douglas Emmett, Inc. Notes to Consolidated Financial Statements (continued) (unaudited and in thousands, except shares and per share data) 2. Summary of Significant Accounting Policies Cash and Cash Equivalents For purposes of the consolidated statements of cash flows, we consider short-term investments with maturities of three months or less when purchased to be cash equivalents. Income Taxes We have elected to be taxed as a REIT under the Internal Revenue Code of 1986, as amended (IRC), commencing with our initial taxable year ending December 31, 2006.To qualify as a REIT, we are required to distribute at least 90% of our REIT taxable income to our stockholders and meet the various other requirements imposed by the IRC relating to such matters as operating results, asset holdings, distribution levels and diversity of stock ownership.Provided we qualify for taxation as a REIT, we are generally not subject to corporate-level income tax on the earnings distributed currently to our stockholders that we derive from our REIT qualifying activities. We are subject to corporate-level tax on the earnings we derive through our taxable REIT subsidiaries (TRS).If we fail to qualify as a REIT in any taxable year, and were unable to avail ourselves of certain savings provisions set forth in the IRC, all of our taxable income would be subject to federal income tax at regular corporate rates, including any applicable alternative minimum tax. In addition, we are subject to taxation by various state and local (and potentially foreign) jurisdictions, including those in which we transact business or reside.Our non-TRS subsidiaries, including our operating partnership, are either partnerships or disregarded entities for federal income tax purposes.Under applicable federal and state income tax rules, the allocated share of net income or loss from disregarded entities (including limited partnerships and S-Corporations) is reportable in the income tax returns of the respective partners and stockholders.Accordingly, no income tax provision is included in the accompanying consolidated financial statements. Earnings Per Share (EPS) Basic EPS is calculated by dividing the net income applicable to common stockholders for the period by the weighted average of common shares outstanding during the period.Diluted EPS is calculated by dividing the net income applicable to common stockholders for the period by the weighted average number of common and dilutive instruments outstanding during the period using the treasury stock method.Since we were in a net loss position during the three and six months ended June 30, 2011 and 2010, all potentially dilutive instruments are anti-dilutive and have been excluded from our computation of weighted average dilutive shares outstanding. Recently Issued Accounting Literature Changes to GAAP are established by the FASB in the form of ASUs.We consider the applicability and impact of all ASUs.Recently issued ASUs not listed below are expected to not have any material impact on our consolidated financial position and results of operations, because either the ASU is not applicable or the impact is expected to be immaterial. In June 2011, the FASB issued Accounting Standard Update (ASU) No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income.This ASU requires an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income, or in two separate but consecutive statements. This ASU eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity. This ASU is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011, which for us means the first quarter of 2012.We do not believe the adoption of this guidance will have a material effect on our financial position or results of operations as it only affects presentation. 7 Douglas Emmett, Inc. Notes to Consolidated Financial Statements (continued) (unaudited and in thousands, except shares and per share data) 3. Segment Reporting Segment information is prepared on the same basis that we review information for operational decision-making purposes.We operate in two business segments: (i) the acquisition, redevelopment, ownership and management of office real estate and (ii) the acquisition, redevelopment, ownership and management of multifamily real estate.The products for our office segment primarily include rental of office space and other tenant services, including parking and storage space rental.The products for our multifamily segment include rental of apartments and other tenant services, including parking and storage space rental. Asset information by segment is not reported because we do not use this measure to assess performance or make decisions to allocate resources.Therefore, depreciation and amortization expense is not allocated among segments.Interest and other income, management services, general and administrative expenses, interest expense, and net derivative gains and losses are not included in segment profit as our internal reporting addresses these items on a corporate level. Segment profit is not a measure of operating income or cash flows from operating activities as measured by GAAP, and it is not indicative of cash available to fund cash needs and should not be considered an alternative to cash flows as a measure of liquidity.Not all companies may calculate segment profit in the same manner.We consider segment profit to be an appropriate supplemental measure to net income because it assists both investors and management in understanding the core operations of our properties. The following table represents operating activity within our reportable segments: Three Months Ended June 30, Six Months Ended June 30, Office Segment 2011 Rental revenue $ Rental expense ) Segment profit Multifamily Segment Rental revenue Rental expense ) Segment profit Total segments' profit $ The following table is a reconciliation of segment profit to net loss attributable to common stockholders: Three Months Ended June 30, Six Months Ended June 30, Total segments' profit $ General and administrative expense ) Depreciation and amortization ) Other income Loss, including depreciation, from unconsolidated real estate funds ) Interest expense ) Acquisition-related expenses - ) - ) Net loss ) Less: Net loss attributable to noncontrolling interests Net loss attributable to common stockholders $ ) $ ) $ ) $ ) 8 Douglas Emmett, Inc. Notes to Consolidated Financial Statements (continued) (unaudited and in thousands, except shares and per share data) 4. Other Assets Other assets consist of the following as of: June 30, 2011 December 31, 2010 Deferred loan costs, net of accumulated amortization of $6,633 and$4,770 at June 30, 2011 and December 31, 2010, respectively $ $ Restricted cash Prepaid expenses Interest receivable Other indefinite-lived intangible Deposits in escrow - Other Total other assets $ $ We incurred deferred loan cost amortization expense of $926 and $409 for the three months ended June 30, 2011 and 2010, respectively, and $2,305 and $830 for the six months ended June 30, 2011 and 2010, respectively.Deferred loan cost amortization is included as a component of interest expense in the consolidated statements of operations. 5. Accounts Payable and Accrued Expenses Accounts payable and accrued expenses consist of the following as of: June 30, 2011 December 31, 2010 Accounts payable $ $ Accrued interest payable Deferred revenue Total accounts payable and accrued expenses $ $ 6. Acquired Lease Intangibles The following summarizes our acquired lease intangibles related to above/below-market leases as of: June 30, 2011 December 31, 2010 Above-market tenant leases $ $ Accumulated amortization ) ) Below-market ground leases Accumulated amortization ) ) Acquired lease intangible assets, net $ $ Below-market tenant leases $ $ Accumulated accretion ) ) Above-market ground leases Accumulated accretion ) ) Acquired lease intangible liabilities, net $ $ 9 Douglas Emmett, Inc. Notes to Consolidated Financial Statements (continued) (unaudited and in thousands, except shares and per share data) 7. Secured Notes Payable The following summarizes our secured notes payable: Description Maturity Date (1) Amount as of June 30, 2011 Amount as of December 31, 2010 Variable Rate Effective Annual Fixed Interest Rate (1) Swap Maturity Date Term Loans (2) 8/31/2012 $ $ LIBOR + 0.85% N/A Term Loans (2) 8/31/2012 LIBOR + 0.85% 4.98% 08/01/11 Term Loans (2) 8/31/2012 LIBOR + 0.85% 5.02% 08/01/12 Term Loan (3) 3/3/2014 LIBOR + 1.85% N/A Fannie Mae Loan (4) 2/1/2015 DMBS + 0.60% 5.78% 08/01/11 Fannie Mae Loan (4) 2/1/2015 DMBS + 0.76% 4.86% 08/01/11 Term Loan (6) 4/1/2015 LIBOR +1.50% 4.77% 01/02/13 Fannie Mae Loan (6) 2/1/2016 LIBOR + 0.62% 5.62% 03/01/12 Fannie Mae Loans (6) 6/1/2017 LIBOR + 0.62% 5.82% 06/01/12 Term Loan (6) 10/2/2017 LIBOR + 2.00% 4.45% 07/01/15 Term Loan (6) 4/2/2018 - LIBOR + 2.00% 4.12% 04/01/16 Term Loan (7) 3/1/2020 - 4.46% Fannie Mae Loans (6) 11/2/2020 LIBOR + 1.65% 3.65% 11/01/17 Aggregate loan principal Unamortized Loan Premium (9) Total $ $ Aggregate amount of effective fixed rate loans $ $ 4.54% Aggregate amount of fixed rate loans 4.46% Aggregate amount of variable rate loans N/A Aggregate loan principal Unamortized Loan Premium (9) Total $ $ Includes the effect of interest rate contracts and excludes amortization of loan fees, all shown on an actual/360-day basis.As of June 30, 2011, the weighted average remaining life of our consolidated outstanding debt was 4.5 years.Of the $2.8 billion of that debt where the interest rate was fixed under the terms of the loan or a swap, the weighted average remaining life was 5.5 years, the weighted average remaining period during which interest was fixed was 3.7 years and the weighted average annual interest rate was 4.52%. Includes a group of five separate loans aggregating approximately $1.45 billion as of June 30, 2011 and seven separate loans aggregating $2.30 billion as of December 31, 2010; each secured by a separate collateralized pool of properties.Requires monthly payments of interest only, with outstanding principal due upon maturity.Originally, the interest rates on all of these loans were effectively fixed by interest rate swaps.As shown in the table, only certain of the debt remained effectively fixed as of June 30, 2011 because of the expiration of certain of these swaps.Subsequent to June 30, 2011, we closed two non-recourse, secured term loans and repaid all but one of these loans; See Note 15. This loan is held by a consolidated entity in which our operating partnership held a two-thirds interest.In January 2011, we refinanced this debt at a reduced principal balance of $16.14 million, a rate of LIBOR + 1.85% and a maturity date of March 3, 2014.Prior to this refinancing, the interest rate was LIBOR + 1.25%. Secured by one property; requires monthly payments of interest only with outstanding principal due upon maturity.The loan has two tranches aggregating $111.92 million with different interest rates. Fannie Mae Discount Mortgage-Backed Security (DMBS) has historically tracked 90-day LIBOR, although volatility may exist between the two rates, resulting in an immaterial amount of swap ineffectiveness. Each loan is secured by a separate collateral pool consisting of one or more properties, requiring monthly payments of interest only with outstanding principal due upon maturity. Secured by seven properties in a collateralized pool. Bears interest at a fixed interest rate of 4.46% until March 1, 2018 and a floating interest rate thereafter.Monthly interest payments are interest-only for the first three years, with principal amortization thereafter based upon a 30-year amortization table. There are two one-year extension options available, which would extend the maturity to March 1, 2020 from March 1, 2018, subject to meeting certain conditions. Represents non-cash mark-to-market adjustment on variable rate debt associated with office properties. 10 Douglas Emmett, Inc. Notes to Consolidated Financial Statements (continued) (unaudited and in thousands, except shares and per share data) The minimum future principal payments due on our secured notes payable at June 30, 2011, excluding the non-cash loan premium amortization, were as follows: Twelve months ending June 30, $ - Thereafter Total future principal payments $ In January 2011, we modified and extended the maturity of an $18 million loan that was scheduled to mature on March 1, 2011.The modified loan has an outstanding balance of $16.14 million, bears interest at a floating rate equal to one-month LIBOR plus 1.85% and matures on March 3, 2014. In February 2011, we obtained a secured, non-recourse $350 million term loan.This loan has a maturity date of March 1, 2020, including two one-year extension options.The loan bears interest at a fixed interest rate of 4.46% until March 1, 2018 and a floating interest rate thereafter.Monthly loan payments are interest-only for the first three years with principal amortization thereafter based upon a 30-year amortization schedule.The loan proceeds were largely used to fully repay a $319.6 million term loan, which was scheduled to mature in 2012.The balance of the loan proceeds were retained for other corporate purposes. In March 2011, we obtained a secured, non-recourse $510 million term loan.This loan has a maturity date of April 2, 2018.The loan bears interest at a floating rate equal to LIBOR plus 2.00%, but we have entered into an interest rate swap contract that effectively fixes the annual interest rate at 4.12% for the period from April 1, 2011 until April 1, 2016. The loan proceeds were used in the repayment of a $531.8 million term loan, which was scheduled to mature in 2012. Subsequent to quarter end, we obtained two additional loans.See Note 15. 11 Douglas Emmett, Inc. Notes to Consolidated Financial Statements (continued) (unaudited and in thousands, except shares and per share data) 8. Interest Rate Contracts Cash Flow Hedges of Interest Rate Risk We manage our interest rate risk associated with floating-rate borrowings by obtaining interest rate swap and interest rate cap contracts.Our objective in using derivatives is to add stability to interest expense and to manage our exposure to interest rate movements or other identified risks.To accomplish this objective, we primarily use interest rate swaps as part of our cash flow hedging strategy to convert our floating-rate debt to a fixed-rate basis, thus reducing the impact of interest-rate changes on future interest expense and cash flows.These agreements involve the receipt of floating-rate amounts in exchange for fixed-rate interest payments over the life of the agreements without an exchange of the underlying principal amount.We may enter into derivative contracts that are intended to hedge certain economic risks, even though hedge accounting does not apply, or for which we elect to not apply hedge accounting.We do not use any other derivative instruments. As of June 30, 2011, the totals of our existing swaps that qualified as highly effective cash flow hedges were as follows: Interest Rate Derivative Number of Instruments Notional Interest Rate Swaps 19 Non-designated Hedges Derivatives not designated as hedges are not speculative.Prior to our initial public offering (IPO) in October 2006, we entered into pay-fixed swaps at swap rates ranging between 4.04% and 5.00%, as well as purchased caps to manage our exposure to interest rate movements and other identified risks.At the time of our IPO, we entered into offsetting receive-fixed swaps at swap rates ranging between 4.96% and 5.00%, as well as sold caps, which were intended to largely offset the future cash flows and reduce the effect on our reported earnings from any future change in fair value of our pre-IPO pay-fixed swaps and purchased caps.Over time, certain swaps have reached their natural maturity and others have been terminated.Most recently, in January 2011, we terminated $388.08 million of these interest rate caps as well as $388.08 million of the offsetting sold caps.Accordingly, as of June 30, 2011, we had the following outstanding interest rate derivatives that were not designated for accounting purposes as hedging instruments, but were used to hedge our economic exposure to interest rate risk: Interest Rate Derivative Number of Instruments Notional Pay-Fixed Swaps 9 Receive-Fixed Swaps 9 Purchased Caps 7 Sold Caps 7 Credit-risk-related Contingent Features We have agreements with each of our derivative counterparties that contain a provision under which we could also be declared in default on our derivative obligations if we default on any of our indebtedness, including any default where repayment of the indebtedness has not been accelerated by the lender.We have agreements with certain of our derivative counterparties that contain a provision under which, if we fail to maintain a minimum cash and cash equivalents balance of $1 million, then the derivative counterparty would have the right to terminate the derivative.There have been no events of default on any of our derivatives. As of June 30, 2011, the fair value of derivatives, aggregated by counterparty, in a net liability position was $56.2 million, which includes accrued interest but excludes any adjustment for nonperformance risk related to these agreements. 12 Douglas Emmett, Inc. Notes to Consolidated Financial Statements (continued) (unaudited and in thousands, except shares and per share data) Accounting for Interest Rate Contracts Hedge accounting generally provides for the timing of gain or loss recognition on the hedging instrument to match the earnings effect of the hedged forecasted transactions in a cash flow hedge.All other changes in fair value, with the exception of hedge ineffectiveness, are recorded in accumulated other comprehensive income (loss), which is a component of equity outside of earnings.Amounts reported in accumulated other comprehensive income (loss) related to derivatives designated as accounting hedges will typically be reclassified to interest expense as interest payments are made on our hedged variable-rate debt or amortized into interest expense on a straight-line basis over the original remaining contractual life for interest rate contracts that were terminated prior to their original maturity.The ineffective portion of changes in the fair value of the derivative is recognized directly in earnings as interest expense.We assess the effectiveness of each hedging relationship by comparing the changes in fair value or cash flows of the derivative hedging instrument with the changes in fair value or cash flows of the designated hedged item or transaction.For derivatives not designated as hedges, changes in fair value are recognized directly in earnings as interest expense. For derivatives designated as cash flow hedges, we estimate an additional $56.6 million will be reclassified within the next 12 months from accumulated other comprehensive income (loss) (OCI) to interest expense as an increase to interest expense.This estimate includes the amortization of accumulated OCI related to terminated swaps totaling $1.5 million. The following table represents the effect of derivative instruments on our consolidated statements of operations: Three Months Ended June 30, Six Months Ended June 30, Derivatives in Designated Cash Flow Hedging Relationships: Amount of gain (loss) recognized in OCI on derivatives (effective portion) $ ) $ ) $ ) $ ) Amount of gain (loss) reclassified from accumulated OCI into earnings under "interest expense" (effective portion) $ ) $ ) $ ) $ ) Amount of gain (loss) on derivatives recognized in earnings under "interest expense" (ineffective portion and amount excluded from effectiveness testing) $
